       Case 1:20-cv-04932-CC-CMS Document 1 Filed 12/04/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 KEVIN R. OLIVER,

 Plaintiff,

 vs.                                      CIVIL ACTION FILE NO.:
                                          ________________
 DG DISTRIBUTION GA, LLC

 Defendant.


                               NOTICE OF REMOVAL

       COMES NOW Defendant, DG Distribution GA, LLC (“Defendant”), by and

through its attorneys, and files its Notice of Removal pursuant to 28 U.S.C. § 1446.

Defendant respectfully shows the Court as follows:

                          I.     NATURE OF ACTION

       1.     On October 27, 2020, Plaintiff Kevin R. Oliver filed a Complaint

against Defendant in the Superior Court of Cobb County, Georgia, Civil Action No.

20106825, ID# 2020-0117596-CV. Pursuant to 28 U.S.C. §1446(a), a true and

legible copy of all processes, pleadings, and orders on file with the Superior Court

of Cobb County, Georgia is attached hereto as Exhibit A.




                                        -1-
        Case 1:20-cv-04932-CC-CMS Document 1 Filed 12/04/20 Page 2 of 5




                  II.    NOTICE OF REMOVAL IS TIMELY

        2.   Defendant was served with the Summons and Complaint on November

5, 2020.

        3.   In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is

being filed within 30 days after service of the Complaint.

                III.    FEDERAL QUESTION JURISDICTION

        4.   Plaintiff’s Complaint alleges discrimination in violation of Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. Thus, federal

question jurisdiction exists.

        5.   This Court has federal question jurisdiction under 28 U.S.C. § 1331,

and this action may be removed to this Court by Defendant pursuant to 28 U.S.C. §

1441.

        6.   In applying that statutory provision, “[t]he presence or absence of

federal question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which

provides that federal jurisdiction exists only when a federal question is presented on

the face of the plaintiff’s properly pleaded complaint.” Caterpillar, Inc . v. Williams,

482 U.S. 386 (1987). The Complaint presents a cause of action under federal statute,

and therefore, the case is properly removable under 28 U.S.C. §1441.



                                          -2-
      Case 1:20-cv-04932-CC-CMS Document 1 Filed 12/04/20 Page 3 of 5




                                    IV.   VENUE

      7.     Under 28 U.S.C. § 1441(a), venue of the removed action is proper in

this Court as it is in the district and division embracing the place where the state

action was pending.

                         V.    REMOVAL REQUIREMENTS

      8.     Pursuant to 28 U.S.C. § 1446(a), a true and legible copy of all

processes, pleadings, and orders on file with the Superior Court of Cobb County,

Georgia is attached as Exhibit A.

      9.     Written notice of the filing of this Notice of Removal will be provided

to Plaintiff as required by law. See 28 U.S.C. § 1446(d).

     10.     A true copy of this Notice of Removal is being filed with the Clerk of

Court for the Superior Court of Cobb County, Georgia, as required by law.

     11.     By removing this matter, Defendant does not intend to waive any

defense, including but not limited to insufficiency of process and insufficiency of

service of process.

      WHEREFORE, Defendant prays that the above action now pending against it

in the Superior Court of Cobb County, Georgia be removed to this Court, that this

Court accept jurisdiction of this action, and henceforth that this action be placed on



                                          -3-
       Case 1:20-cv-04932-CC-CMS Document 1 Filed 12/04/20 Page 4 of 5




the docket of this Court for further proceedings, the same as though this action had

originally been instituted in this Court.

          Respectfully submitted this 4th day of December, 2020.

                                        OGLETREE, DEAKINS, NASH,
                                        SMOAK & STEWART, P.C.

                                        /s/ Jessica H. Thomas
                                        Amelia M. Willis
                                        Georgia Bar No. 055872
                                        Jessica H. Thomas
                                        Georgia Bar No. 704970
                                        Ogletree, Deakins, Nash,
                                         Smoak & Stewart, P.C.
                                        One Ninety One Peachtree Tower
                                        191 Peachtree St. NE, Ste. 4800
                                        Atlanta, GA 30303
                                        Telephone: 404.881.1300
                                        Fax: 404.870.1732
                                        amie.willis@ogletreedeakins.com
                                        jessica.thomas@ogletreedeakins.com

                                        Attorneys for Defendant




                                            -4-
      Case 1:20-cv-04932-CC-CMS Document 1 Filed 12/04/20 Page 5 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

KEVIN R. OLIVER,

Plaintiff,

vs.
                                          CIVIL ACTION FILE NO.:
DG DISTRIBUTION GA, LLC

Defendant.


                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on December 4, 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System and that a true and

correct copy was sent via electronic mail and United States Mail to counsel,

addressed to the attorneys of record as shown:

                                Jason Coffman
                               Coffman Law Firm
                            3280 Peachtree Road NE
                                    Suite 700
                               Atlanta, GA 30305
                          jcoffman@jcoffmanlaw.com


                                      s/ Jessica H. Thomas
                                      Jessica H. Thomas
                                      Georgia Bar No. 704970
                                                                        45124602.1


                                        -5-
